      Case: 1:16-cr-00085-DMB-DAS Doc #: 82 Filed: 11/17/20 1 of 3 PageID #: 414


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

DUSTIN FRAZIER                                                                                          MOVANT

V.                                                                                  NO. 1:18-CV-125-DMB
                                                                               (NO. 1:16-CR-85-DMB-DAS)

UNITED STATES OF AMERICA                                                                         RESPONDENT


                                                     ORDER

         On June 29, 2017, Dustin S. Frazier was sentenced to fifteen months imprisonment for

possession with intent to distribute and distribution of methamphetamine, and sixty months

imprisonment for possession of a firearm in furtherance of drug trafficking, with such terms to run

consecutively. Doc. #45 at 1, 2. On June 29, 2018, Frazier, pursuant to 28 U.S.C. § 2255, filed

a motion to vacate his sentence. Doc. #47. The Court noticed a November 6, 2019, evidentiary

hearing on Frazier’s § 2255 motion. Doc. #57. The hearing was reset numerous times for

various reasons, including to accommodate the attendance of witnesses, to allow Frazier to obtain

new counsel, and to allow for Frazier’s transportation 1 to this district for the hearing. The

evidentiary hearing is currently set for December 11, 2020. Doc. #79.

         On October 29, 2020, Frazier filed an unopposed motion to dismiss his § 2255 motion,

which includes no explanation for the requested dismissal. Doc. #77. After the Court directed

Frazier to supplement the motion to explain the request for dismissal, Frazier filed a supplement

to his motion to dismiss. Doc. #81. Frazier’s supplement states that he wishes to dismiss his §

2255 motion because he (1) believes he will be eligible for early release and “does not want to

jeopardize any chance he may have for early release;” (2) has “served a substantial portion of his


1
  Frazier has been serving his sentence at a BOP facility in Atlanta, Georgia. His transportation to this district was
delayed to some extent by the ongoing pandemic. Concerns about the safety of the parties, counsel, witnesses and
court staff amid this pandemic also were the reason the Court continued the hearing on its own motion in some
instances.
     Case: 1:16-cr-00085-DMB-DAS Doc #: 82 Filed: 11/17/20 2 of 3 PageID #: 415


sentence and feels it is in his best interest to finish the remainder of his term whether or not he is

eligible for early release;” and (3) suffers from various health conditions that place him at a greater

risk for COVID-19 complications and believes “based on the information available to him and his

observations that he has much greater exposure to the COVID-19 virus at the Tallahatchie County

Correctional Facility than he does at the Federal Bureau of Prison’s facility in Atlanta, Georgia”

where he is currently incarcerated. Id. at 1–2. The supplement further states that the government

continues to have no objection to Frazier’s request for dismissal. Id. at 3.

       The Rules Governing Section 2255 Proceedings do not include a mechanism for voluntary

dismissal of a § 2255 motion. However, the § 2255 Rules provide that the Federal Rules of Civil

Procedure apply to § 2255 motions “to the extent that they are not inconsistent with any statutory

provisions or [the Rules Governing Section 2255 Cases].” R. 12, Rules Governing Section 2255

Proceedings. Accordingly, Rule 41 of the Federal Rules of Civil Procedure “applies to § 2255

cases.” Zamor v. United States, __ F. App’x __, No. 19-11982, 2020 WL 5507812, at *3 n.3

(11th Cir. Sept. 14, 2020).

       Rule 41 provides that a “plaintiff may dismiss an action without a court order by filing …

a notice of dismissal before the opposing party serves either an answer or a motion for summary

judgment; or … a stipulation of dismissal signed by all parties who have appeared.” Fed. R. Civ.

P. 41(a)(1). Otherwise, “an action may be dismissed at the plaintiff’s request only by court order,

on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). Because Frazier did not file

a notice of dismissal or a stipulation signed by all parties, dismissal is warranted only on terms that

this Court considers proper.

       “[A]s a general rule, motions for voluntary dismissal [under Rule 41] should be freely

granted unless the non-moving party will suffer some plain legal prejudice other than the mere

prospect of a second lawsuit.” Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 317 (5th Cir. 2002).


                                                  2
     Case: 1:16-cr-00085-DMB-DAS Doc #: 82 Filed: 11/17/20 3 of 3 PageID #: 416


While this Court questions the assumptions underlying Frazier’s stated reasons for dismissal, the

government has not identified any plain legal prejudice it would suffer from a dismissal.

Accordingly, the motion to dismiss [77], as supplemented [81], is GRANTED.2 This case is

DISMISSED without prejudice.3

        SO ORDERED, this 16th day of November, 2020.

                                                             /s/Debra M. Brown
                                                             UNITED STATES DISTRICT JUDGE




2
  “Granting [a] motion for nonsuit is not subject to the certificate of appealability requirement.” Lopez-Ramoz v.
United States, No. 7:16-cv-419, 2019 WL 359934, at *3 (S.D. Tex. Jan. 10, 2019). Accordingly, the Court need not
consider whether a certificate of appealability is warranted.
3
  Neither the motion nor the supplement clarifies the nature of the requested dismissal. In the absence of any
indication otherwise, the Court presumes Frazier seeks a dismissal without prejudice. See generally Williams v.
Taylor-Seidenbach, Inc., 748 F. App’x 584, 587 (5th Cir. 2018) (“[T]his court presumes that a voluntary dismissal
takes place without prejudice, unless stated otherwise.”).
                                                        3
